Exhibit 10.2

FORM OF SUPPORT AGREEMENT

This Support Agreement (this “Agreement”) is made and entered into as of
November ___, 2018, by and among X4 Pharmaceuticals, Inc., a Delaware
corporation (“Merger Partner”), Arsanis, Inc., a Delaware corporation (“Public
Company”), and the undersigned stockholder (the “Stockholder”) of Merger
Partner.

RECITALS

A. Concurrently with the execution and delivery hereof, Public Company, Merger
Partner and Artemis AC Corp., a Delaware corporation and a wholly owned
subsidiary of Public Company (the “Merger Sub”), have entered into an agreement
and plan of merger (as such agreement may be amended or supplemented from time
to time pursuant to the terms thereof, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into Merger Partner, with Merger Partner as
the surviving corporation and a wholly owned subsidiary of Public Company (the
“Merger”).

B. Stockholder is the beneficial owner of such number of shares of Merger
Partner Capital Stock as indicated in Appendix A to this Agreement.

C. As an inducement to the willingness of Public Company to enter into the
Merger Agreement, Public Company has required that the Stockholder enter into
this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:

1. Certain Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Merger Agreement. For all
purposes of this Agreement, the following terms shall have the following
respective meanings:

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.

“Shares” means, with respect to a Stockholder, (i) all shares of Merger Partner
Capital Stock owned, beneficially or of record, by such Stockholder as of the
date hereof, (ii) all additional shares of Merger Partner Capital Stock acquired
by such Stockholder, beneficially or of record, during the period commencing
with the execution and delivery of this Agreement and expiring on the Closing
Date, and (iii) all shares of Public Company Common Stock received by such
Stockholder in connection with the Merger.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge or hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, grant or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.



--------------------------------------------------------------------------------

2. Transfer and Voting Restrictions. Stockholder covenants to Public Company as
follows:

(a) During the period commencing with the execution and delivery of this
Agreement and expiring on the Lock-Up Termination Date (as defined below), such
Stockholder shall not Transfer any of such Stockholder’s Shares, or publicly
announce its intention to Transfer any of its Shares.

(b) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, such Stockholder will not commit any act that would
restrict such Stockholder’s legal power, authority and right to vote all of the
Shares held by such Stockholder or otherwise prevent or disable such Stockholder
from performing any of his, her or its obligations under this Agreement. Without
limiting the generality of the foregoing, except for this Agreement and as
otherwise permitted by this Agreement, such Stockholder shall not enter into any
voting agreement with any person or entity with respect to any of such
Stockholder’s Shares, grant any person or entity any proxy (revocable or
irrevocable) or power of attorney with respect to any of such Stockholder’s
Shares, deposit any of such Stockholder’s Shares in a voting trust or otherwise
enter into any agreement or arrangement with any person or entity limiting or
affecting such Stockholder’s legal power, authority or right to vote such
Stockholder’s Shares in favor of the approval of the Merger.

(c) Notwithstanding anything else herein to the contrary, Stockholder may, at
any time, Transfer its Shares (i) by will or other testamentary document or by
intestacy, (ii) to any investment fund or other entity controlled or managed by
such Stockholder, (iii) to any member of such Stockholder’s immediate family or
(iv) to any trust for the direct or indirect benefit of such Stockholder or the
immediate family of such Stockholder or otherwise for estate planning purposes;
provided, that the applicable transferee shall have executed and delivered a
support agreement substantially identical to this Agreement.

3. Agreement to Vote Shares. Stockholder covenants to Public Company as follows:

(a) Until the Expiration Date (as defined below), at any meeting of the
stockholders of Merger Partner, however called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Merger Partner: (i) if no Merger Partner Board Recommendation
Change has occurred, such Stockholder shall be present (in person or by proxy)
and vote, or exercise its right to consent with respect to, all Shares held by
such Stockholder (A) in favor of the adoption of the Merger Agreement and the
approval of the Merger and (B) against any Acquisition Proposal; and (ii) if a
Merger Partner Board Recommendation Change has occurred, such Stockholder shall
be present (in person or by proxy) and vote, or exercise its right to consent
with respect to, all Shares held by such Stockholder (A) in favor of the
adoption of the Merger Agreement and the approval of the Merger and (B) against
any Acquisition Proposal.

(b) If the Stockholder is the beneficial owner, but not the record holder, of
Shares, such Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to be present (in person or by proxy) and vote
all such Stockholder’s Shares in accordance with this Section 3.

(c) In the event of a stock split, stock dividend or distribution, or any change
in the capital stock of Public Company by reason of any split-up, reverse stock
split, recapitalization, combination, reclassification, reincorporation,
exchange of shares or the like, the term “Shares” shall be deemed to refer to
and include such shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of such shares may be
changed or exchanged or which are received in such transaction.

 

- 2 -



--------------------------------------------------------------------------------

(d) The Stockholder hereby waives and agrees not to exercise any rights of
appraisal or any dissenters’ rights (including under Section 262 of the DGCL)
that the Stockholder may have (whether under applicable law or otherwise) or
could potentially have or acquire in connection with the Merger.

4. Action in Stockholder Capacity Only. Stockholder is entering into this
Agreement solely in such Stockholder’s capacity as a record holder and
beneficial owner, as applicable, of its Shares and not in such Stockholder’s
capacity as a director or officer of Merger Partner. Nothing herein shall limit
or affect any Stockholder’s ability to act as an officer or director of Merger
Partner.

5. Irrevocable Proxy. Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that such Stockholder has heretofore granted with respect
to its Shares. In the event and to the extent that any Stockholder fails to vote
its Shares in accordance with Section 3 at any applicable meeting of the
stockholders of Merger Partner or pursuant to any applicable written consent of
the stockholders of Merger Partner, such Stockholder shall be deemed to have
irrevocably granted to, and appointed, Public Company, and any individual
designated in writing by it, and each of them individually, as his, her or its
proxy and attorney-in-fact (with full power of substitution), for and in its
name, place and stead, to vote his, her or its Shares in any action by written
consent of Merger Partner stockholders or at any meeting of the Merger Partner
stockholders called with respect to any of the matters specified in, and in
accordance and consistent with, Section 3 of this Agreement. Public Company
agrees not to exercise the proxy granted herein for any purpose other than the
purposes described in this Agreement. Except as otherwise provided for herein,
such Stockholder hereby affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked and that such irrevocable
proxy is executed and intended to be irrevocable. Notwithstanding any other
provisions of this Agreement, the irrevocable proxy granted hereunder shall
automatically terminate upon the termination of this Agreement.

6. No Solicitation. Subject to Section 4, Stockholder agrees not to, directly or
indirectly, including through any of its officers, directors or agents,
(a) solicit, seek or initiate or knowingly take any action to facilitate or
encourage, any offers, inquiries or the making of any proposal or offer that
constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal or (b) enter into, continue or otherwise participate or engage in any
discussions or negotiations regarding any Acquisition Proposal, or furnish to
any person any non-public information or afford any person, other than Public
Company or Merger Partner, as applicable, access to such party’s property, books
or records (except pursuant to a request by a Governmental Entity) in connection
with, any Acquisition Proposal; provided, however, that nothing in this
Section 6 shall prevent Stockholder from referring a person to this Section 6 or
to the Merger Agreement.

7. Representations and Warranties of the Stockholder. Stockholder hereby
represents and warrants to Public Company as follows:

(a) (i) The Stockholder is the beneficial or record owner of the shares of
Merger Partner Capital Stock indicated in Appendix A to this Agreement (each of
which shall be deemed to be “held” by Stockholder for purposes of Section 3
unless otherwise expressly stated with respect to any shares in Appendix A),
free and clear of any and all Liens; and (ii) the Stockholder does not
beneficially own any securities of Merger Partner other than the shares of
Merger Partner Capital Stock and rights to purchase shares of Merger Partner
Capital Stock set forth in Appendix A to this Agreement.

(b) Except as otherwise provided in this Agreement, the Stockholder has full
power and authority to (i) make, enter into and carry out the terms of this
Agreement and (ii) vote all of its Shares in the manner set forth in this
Agreement without the consent or approval of, or any other action on the part
of, any other person or entity (including any Governmental Entity). Without
limiting the generality of the foregoing, the Stockholder has not entered into
any voting agreement (other than this Agreement) with any person with respect to
any of such Stockholder’s Shares, granted any person any proxy (revocable or

 

- 3 -



--------------------------------------------------------------------------------

irrevocable) or power of attorney with respect to any of such Stockholder’s
Shares, deposited any of such Stockholder’s Shares in a voting trust or entered
into any arrangement or agreement with any person limiting or affecting such
Stockholder’s legal power, authority or right to vote such Stockholder’s Shares
on any matter.

(c) This Agreement has been duly and validly executed and delivered by such
Stockholder and (assuming the due authorization, execution and delivery by the
other parties hereto) constitutes a valid and binding agreement of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the Bankruptcy and Equity Exception. The execution and delivery of
this Agreement by such Stockholder and the performance by such Stockholder of
the agreements and obligations hereunder will not result in any breach or
violation of or be in conflict with or constitute a default under any term of
any Contract or if applicable any provision of an organizational document
(including a certificate of incorporation) to or by which Stockholder is a party
or bound, or any applicable law to which such Stockholder (or any of such
Stockholder’s assets) is subject or bound, except for any such breach,
violation, conflict or default which, individually or in the aggregate, would
not reasonably be expected to materially impair or adversely affect such
Stockholder’s ability to perform its obligations under this Agreement.

(d) The Stockholder has had the opportunity to review the Merger Agreement and
this Agreement with such Stockholder’s legal counsel. The Stockholder
understands and acknowledges that Public Company is entering into the Merger
Agreement in reliance upon the Stockholder’s execution, delivery and performance
of this Agreement.

(e) The execution, delivery and performance of this Agreement by the Stockholder
do not and will not require any consent, approval, authorization or permit of,
action by, filing with or notification to, any Governmental Entity, except for
any such consent, approval, authorization, permit, action, filing or
notification the failure of which to make or obtain, individually or in the
aggregate, has not and would not materially impair the Stockholder’s ability to
perform its obligations under this Agreement.

(f) With respect to the Stockholder, as of the date hereof, there is no action,
suit, investigation or proceeding pending against, or, to the knowledge of such
Stockholder, threatened against, such Stockholder or any of such Stockholder’s
properties or assets (including the Shares) that would reasonably be expected to
prevent or materially delay or impair the ability of the Stockholder to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

8. Termination. This Agreement shall terminate and shall cease to be of any
further force or effect as of the earlier of (a) such date and time as the
Merger Agreement shall have been terminated pursuant to the terms thereof or
(b) the date on which the Merger Partner Voting Proposal shall have been
approved by the requisite holders of Merger Partner Capital Stock (the
“Expiration Date”); provided, however, that (i) Section 9 shall survive the
termination of this Agreement, (ii) Section 2(a) (and, to the extent relating to
thereto, Section 2(c)) shall terminate and shall cease to be of any further
force or effect as of the earlier of (A) such date and time as the Merger
Agreement shall have been terminated pursuant to the terms thereof or (B) the
date which is one hundred and eighty (180) calendar days following the Closing
Date (the “Lock-Up Termination Date”), and (iii) the termination of this
Agreement shall not relieve any party hereto from any liability for any material
and willful breach of this Agreement prior to the Expiration Date.

 

- 4 -



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) Amendments. No amendment of this Agreement shall be effective against any
party unless it shall be in writing and signed by each of the parties hereto.

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties to this Agreement and supersedes all other prior agreements,
arrangements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

(c) Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby (including its interpretation,
construction, performance and enforcement) shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

(d) Jurisdiction. Each of the parties to this Agreement (i) consents to submit
itself to the exclusive personal jurisdiction of the Court of Chancery of the
State of Delaware, New Castle County, or, if that court does not have
jurisdiction, a federal court sitting in Wilmington, Delaware in any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (ii) agrees that all claims in
respect of such action or proceeding shall be heard and determined in any such
court, (iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court. Each of the parties hereto waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Any party may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 9(j). Nothing in this
Section 9(d), however, shall affect the right of any party to serve legal
process in any other manner permitted by law.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF ANY PARTY TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

(f) Assignment. Except as otherwise provided in Section 2(c) hereof, no party
may assign any of its rights or delegate any of its performance obligations
under this Agreement, in whole or in part, by operation of law or otherwise,
without the prior written consent of the other parties hereto, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any purported assignment of rights or
delegation of performance obligations in violation of this Section 9(f) is void.

(g) No Third Party Rights. This Agreement is not intended to, and shall not,
confer upon any other person any rights or remedies hereunder other than the
parties hereto to the extent expressly set forth herein.

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court

 

- 5 -



--------------------------------------------------------------------------------

making such determination shall have the power to limit the term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto agree to replace such invalid or unenforceable term
or provision with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term.

(i) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

(j) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) three Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, or
(ii) one Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable overnight courier service, in each case to the intended
recipient as follows: (A) if to Merger Partner or Public Company, to the
address, electronic mail address or facsimile provided in the Merger Agreement,
including to the persons designated therein to receive copies; and/or (B) if to
any Stockholder, to such Stockholder’s address, electronic mail address or
facsimile shown below Stockholder’s signature to this Agreement.

(k) Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, by an electronic scan delivered by electronic mail or
any electronic signature), each of which shall be deemed an original but all of
which together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile, by an electronic scan delivered by electronic mail or by delivery of
any electronic signature.

(l) Interpretation. When reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

[Remainder of Page Left Intentionally Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

MERGER PARTNER:

[Merger Partner]

 

 

By: Title:

 

PUBLIC COMPANY:

[Public Company]

 

 

By: Title:

 

[STOCKHOLDER],

in his/her capacity as a Stockholder:

Signature:     Address:  

__________________________________

__________________________________

__________________________________

 

- 7 -



--------------------------------------------------------------------------------

Appendix A

 

- 8 -